DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 7/6/2021, amended claims 21, 29, and 35 and cancelled claim 22 are acknowledged. Claims 21 and 23-40 remain pending. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-10, filed 7/6/2021, with respect to the rejections of the claims under 35 U.S.C. 112, 102, and 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 21 and 23-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to describe adjusting the qualification function itself in response to determining that the first oxygen saturation pattern is qualified such that the adjusted qualification function is less stringent than the original qualification function so that a second oxygen desaturation pattern that is not qualified based on the original qualification function is qualified based on the adjusted qualification function. By adjusting the qualification function, the claimed systems and method are able to qualify reciprocations that were previously considered marginal to better differentiate between ventilatory instability vs. artifact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791